Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 01/18/2021 for application number 17/489389. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims (1-8), (9-16), (17-24) and (25-32) are presented for examination.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 8-12, 15-20, 23-29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon et al., US Patent Application Publication US 20040181490 A1 (hereinafter Gordon).
Regarding claim 1, Gordon teaches A method comprising: determining, by a computing device, and based on a request for a web page, a classification of a user associated with the request (Par. 28 "FIG. 3 the client system sends a request (step 310) to access the host server"), (Abstract, Par. 3, Par. 13, 15, 29 wherein the request is for a webpage), (Par. 15, 28 Gordon teaches a "URL (address element) and a usemame associated with a Request count for that particular usemame (a class identifier)," and a "count for particular usemame is compared.") determining that the classification of the user is associated with a class identifier (Par. 15, 28 Gordon teaches a "URL (address element) and a usemame associated with a Request count for that particular usemame (a class identifier)," and a "count for particular usemame is compared.") and causing, based on the class identifier, sending a version of the web page, wherein the version of the web page comprises a new user experience  (first time, Par. 15, 26 et seq.).
Regarding claim 2, Gordon teaches wherein the request further comprises an address element, and wherein the address element and the classification are indicative of a Uniform Resource Locator (URL) for the web page (Abstract, Par. 3, Par. 13, 15, 29, media with license different than media alone, wherein the media content is accessed via URL and played on a browser), (Par.. 28 "FIG. 3 the client system sends a request (step 310) to access the host server"), (Abstract, Par. 3, Par. 13, 15, 29 wherein the request is for a webpage), (Par. 15, 28 Gordon teaches a "URL (address element) and a usemame associated with a Request count for that particular usemame (a class identifier)," and a "count for particular usemame is compared."), (Abstract, Par. 3, Par. 13, 15, 29 user requests URL).
Regarding claim 3, Gordon teaches wherein the classification is associated with a user device; and wherein the classification is appended to the address element (media with license different than media alone), (Par. 15 et seq.) (Par. 15, 28 Gordon teaches a "URL (address element) and a usemame associated with a Request count for that particular usemame (a class identifier)," and a "count for particular usemame is compared.").
Regarding claim 4, Gordon teaches wherein the address element and the classification are persistently stored (Par. 15 et seq.).
Regarding claim 5, Gordon teaches wherein the class identifier is based on one or more of a user level, a user authority, a user history, a user subscription, or a user location (Col. 3, lines 18-37 wherein Steele teaches the time period of making the content available to users based on their login history and authentication), (Col. 9, lines 58 et seq. wherein the content is available to only authorized users for a period of time).
Regarding claim 8, Gordon teaches wherein the new user experience is associated with a first- time experience of the web page by the user experience (first time, Par. 15, 26 et seq.)
Regarding claim 9, Gordon teaches A method comprising: determining, by a computing device, and based on a request for a web page, a classification of a user associated with the request (Par. 28 "FIG. 3 the client system sends a request (step 310) to access the host server"), (Abstract, Par. 3, Par. 13, 15, 29 wherein the request is for a webpage), (Par. 15, 28 Gordon teaches a "URL (address element) and a usemame associated with a Request count for that particular usemame (a class identifier)," and a "count for particular usemame is compared.") determining that the classification of the user is associated with a class identifier (Par. 15, 28 Gordon teaches a "URL (address element) and a usemame associated with a Request count for that particular usemame (a class identifier)," and a "count for particular usemame is compared.") and causing, based on the class identifier, sending a version of the web page, wherein the version of the web page comprises a new user expe and causing, based on the class identifier, sending of a version of the web page, wherein the version of the web page comprises a veteran user experience (first time, Par. 15, 26 et seq.)
Claim 10 is similar in scope to claim 2 and are therefore rejected under similar rationale.
Claim 11 is similar in scope to claim 3 and are therefore rejected under similar rationale.
Claim 12 is similar in scope to claim 4 and are therefore rejected under similar rationale.
Claim 13 is similar in scope to claim 5 and are therefore rejected under similar rationale.
Claim 16 is similar in scope to claim 8 and are therefore rejected under similar rationale.
Regarding claim 17, Gordon teaches an apparatus comprising: one or more processors; and a memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to determining, by a computing device, and based on a request for a web page, a classification of a user associated with the request (Par. 28 "FIG. 3 the client system sends a request (step 310) to access the host server"), (Abstract, Par. 3, Par. 13, 15, 29 wherein the request is for a webpage), (Par. 15, 28 Gordon teaches a "URL (address element) and a usemame associated with a Request count for that particular usemame (a class identifier)," and a "count for particular usemame is compared.") determine that the classification of the user is associated with a class identifier (Par. 15, 28 Gordon teaches a "URL (address element) and a usemame associated with a Request count for that particular usemame (a class identifier)," and a "count for particular usemame is compared.") and cause, based on the class identifier, sending of a version of the web page, wherein the version of the web page comprises a new user experience (first time, Par. 15, 26 et seq.)
Claim 18 is similar in scope to claim 2 and are therefore rejected under similar rationale.
Claim 19 is similar in scope to claim 3 and are therefore rejected under similar rationale.
Claim 20 is similar in scope to claim 4 and are therefore rejected under similar rationale.
Claim 21 is similar in scope to claim 5 and are therefore rejected under similar rationale.
Claim 24 is similar in scope to claim 8 and are therefore rejected under similar rationale.
Regarding claim 25, Gordon teaches an apparatus comprising: one or more processors; and a memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to: determine, based on a request for a web page, a classification of a user associated with the request (Par. 28 "FIG. 3 the client system sends a request (step 310) to access the host server"), (Abstract, Par. 3, Par. 13, 15, 29 wherein the request is for a webpage), (Par. 15, 28 Gordon teaches a "URL (address element) and a usemame associated with a Request count for that particular usemame (a class identifier)," and a "count for particular usemame is compared.") determine that the classification of the user is associated with a class identifier (Par. 15, 28 Gordon teaches a "URL (address element) and a usemame associated with a Request count for that particular usemame (a class identifier)," and a "count for particular usemame is compared.") and cause, based on the class identifier, sending of a version of the web page, wherein the version of the web page comprises a veteran user experience (first time, Par. 15, 26 et seq.)
Claim 26 is similar in scope to claim 2 and are therefore rejected under similar rationale.
Claim 27 is similar in scope to claim 3 and are therefore rejected under similar rationale.
Claim 28 is similar in scope to claim 4 and are therefore rejected under similar rationale.
Claim 29 is similar in scope to claim 5 and are therefore rejected under similar rationale.
Claim 32 is similar in scope to claim 8 and are therefore rejected under similar rationale.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-7, 13-14, 21-22 and 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon et al., US Patent Application Publication US 20040181490 A1 (hereinafter Gordon) in view of Steele et al. US Patent Application US 7016875 B1 (hereinafter Steele).
Regarding claim 6, Gordon does not teach wherein the classification was assigned when a service was provisioned.
How in analogous of identifying users, Steele teaches wherein the classification was assigned when a service was provisioned (Col. 9, lines 65 - Col 10 of Steele goes onto explain defining a GUID including the time and date encrypted with the ticket when the ticket is created). 
It would have been obvious to one of ordinary skill in the art, to combine the teachings of Gordon and Steele as seen in the rejection of Claim 1 supra. While Steele does not explicitly use the language "service was provisioned", it can be seen that the current date of the GUID is set when it is first generated therefore during the ordinary course of operation it would be generated when it was initially provisioned. One of ordinary skill in the art would have been motivated to generate this current time stamp in order to assess the current settings as known in the prior art to be a real time representation of media rights settings.
Regarding claim 7, Gordon as modified by Steele teaches wherein the classification comprises a time element indicative of a date that a service was provisioned provisioned (Col. 9, lines 65 - Col 10 of Steele goes onto explain defining a GUID including the time and date encrypted with the ticket when the ticket is created) and wherein the class identifier comprises a range of dates (Col. 3, lines 30 et seq.).
Claim 14 is similar in scope to claim 6 and are therefore rejected under similar rationale.
Claim 15 is similar in scope to claim 7 and are therefore rejected under similar rationale.
Claim 22 is similar in scope to claim 6 and are therefore rejected under similar rationale.
Claim 23 is similar in scope to claim 7 and are therefore rejected under similar rationale.
Claim 30 is similar in scope to claim 6 and are therefore rejected under similar rationale.
Claim 31 is similar in scope to claim 7 and are therefore rejected under similar rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144